Citation Nr: 0307758	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  96-12 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for lumbosacral disc 
disease.  

2.  Entitlement to an increased rating for the service-
connected lumbosacral strain, currently evaluated as 40 
percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from November 1952 to 
September 1954.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the RO.  

The veteran testified at hearings before a Hearing Officer at 
the RO in March 1995 and in December 1996.  

Thereafter, in February 1999, the veteran testified at a 
hearing before the undersigned Veterans Law Judge at the RO 
in St. Petersburg, Florida.  

The case was remanded by the Board to the RO in April 1999 
for additional development of the record.  

In a January 2003 rating decision, the RO increased the 
rating for the service-connected lumbosacral strain to 40 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  



FINDINGS OF FACT

1.  In an October 1978 rating decision, the RO denied the 
veteran's original claim of service connection for 
intervertebral disc disease, but he did not appeal in a 
timely fashion from that decision.

2.  New evidence has been presented since the RO's October 
1978 decision that bears directly and substantially on the 
veteran's claim of service connection for intervertebral disc 
disease and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for intervertebral disc disease.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.156 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a June 1955 rating decision, the RO granted service 
connection for lumbosacral strain and assigned a 10 percent 
disability rating.  In a May 1978 rating decision, the RO 
increased rating to 20 percent for the service-connected 
lumbosacral strain.  

In an October 1978 rating decision, the RO noted that the RO 
denied service connection for intervertebral disc disease.  
The veteran was provided notice of his procedural and 
appellate rights; however he did not perfect his appeal.  The 
RO's October 1978 decision denying service connection for 
intervertebral (lumbar) disc disease is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.104 (2002).  

Thereafter, in September 1994, the RO denied the veteran's 
attempt to reopen his claim of service connection for lumbar 
disc disease.  The veteran timely appealed that 
determination.  

In support of his claim of service connection, the veteran 
testified at three hearings at the RO, two before Hearing 
Officers in March 1995 and December 1996.  Then, the veteran 
testified before the undersigned Veterans Law Judge in 
February 1999.  The veteran testified that he had been told 
by VA and private doctors that his disc disease could 
possibly be related to the service-connected lumbosacral 
strain.  

The outpatient treatment reports from the 1980's indicate 
that the veteran continued to complain of back pain that 
began during service and had gotten worse since 1975.  

Finally, the veteran was afforded a VA examination in January 
2003.  He reported having had continuous back pain since 
service, including numbness in the legs.  The examiner noted 
that the veteran underwent a diskectomy at L2-L3 in October 
1996.  

The VA examiner also noted that the veteran sustained other 
injuries to his back after discharge from service.  In 
particular, the examiner noted a 1964 documented incident 
which was work related.  

The impression was that of degenerative disc disease of the 
lumbar spine with a history of previous herniated disk at L2-
L3 and the above-mentioned decompression at L2-L3 in October 
1996.  The examiner also noted that the veteran had chronic 
low back pain and continued to use a TENS unit to help 
control his symptoms.  In addition, the veteran required 
morphine for comfort.  

The VA examiner concluded that it was difficult to determine 
whether the veteran's initial back injury and hospitalization 
in service in 1953 was actually a herniated disc or simply a 
lumbar strain.  The examiner noted that he did not have 
records from that hospitalization, but did note a discharge 
summary from 1955, which stated that the veteran had been in 
a VA hospital for 28 days with a lumbar strain.  

The VA examiner also pointed out that the veteran had other 
injuries to his low back after his time of discharge, which 
could have potentially caused the herniated disc that 
required surgery in 1996.  

The examiner stated that it was "difficult to determine 
whether or not he had a herniated disk in 1953 without the 
notes.  By his history, he state[d] he was unable to walk 
without significant bilateral leg pains, which sound[ed] like 
it could potentially be related to a herniated disk, but 
again, without the records of history and physical at that 
time, I [could not] make this conclusion definitively."  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2002).  

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

At the outset, the Board notes that during the pendency of 
the appellant's appeal but after the RO's most recent 
consideration of the veteran's claims to reopen, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  

It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A(f), 
5106, 5107, 5126 (West 2002).  The liberalizing provisions of 
the VCAA are applicable to the issues on appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. §§ 5103A(f), 5108.  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The rule is effective on November 9, 2000, except the 
amendment to 38 C.F.R. § 3.156(a), which is effective on 
August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's applications to 
reopen, which were received long before that date.  The Board 
will consider this claim under that version of 38 C.F.R. 
§ 3.156, which is set forth hereinbelow.  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2002); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The last disallowance of record 
is considered to be the last decision that finally denied the 
claim, whether it was denied on a new and material basis or 
on the merits.  Evans v. Brown, 9 Vet.App. 273 (1996).  In 
this case, the last final decision of record was the October 
1978 RO decision.  

In this case, the evidence added to the record consists of 
hearing testimony and a January 2003 VA examination report, 
as related hereinabove.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  The evidence is certainly new, as it 
was not of record at the time of the October 1978 decision.  
Furthermore, the evidence is material as to question of 
service connection.  

Thus, this evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2002).



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for intervertebral disc disease, 
the appeal to this extent is allowed, subject to further 
action as discussed hereinbelow.  





REMAND

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.  

In view of the reopening of the veteran's claims, further 
action is warranted in order to ensure that all appropriate 
notification or development action is undertaken as required 
by the VCAA.  It would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

The veteran should be asked in this regard to submit 
competent evidence to support these assertions that he 
suffers from lumbar disc disease due to disease or injury in 
service or proximately due to or the result of service-
connected disability.  

The Board finds that the veteran should be afforded a VA 
examination to include an opinion as to whether it is as 
likely as not that the veteran's lumbar disc disease was 
incurred during service, or as a result of the inservice 
injury, or as secondary to the service-connected lumbosacral 
strain.  In addition, any other pertinent medical records 
should be obtained for review by the examiner in connection 
with the examination.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand with respect 
to the service connection issue in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000), which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

Since the VA RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

Finally, the Board notes that further action referable to the 
issue of an increased rating for the service-connected 
lumbosacral strain is deferred pending completion of the 
development requested hereinbelow.  Any indicated development 
in connection with the claim for increase should also be 
undertaken.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for lumbar 
disc disease, not previously identified.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  All 
VA records pertaining to the veteran that 
have not been previously secured should 
be obtained and associated with the 
claims file.  The RO should also afford 
the veteran an opportunity to provide 
additional argument and information to 
support his application for benefits.  
This should include asking him to provide 
all competent evidence to support his 
assertions that he suffers from lumbar 
disc disease due to injury that was 
incurred in or aggravated by service or 
that was caused or aggravated by the 
service-connected lumbosacral strain.  
The veteran should be afforded a 
reasonable amount of time to obtain and 
submit such evidence to the RO.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed lumbar disc 
disease.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner in this regard should elicit 
from the veteran and record a full 
clinical history referable to the claimed 
lumbar disc disease.  Based on his/her 
review of the case, the examiner should 
provide an opinion, with adequate 
rationale, as to whether it is at least 
as likely as not that the veteran's 
current lumbar disc disease is due to 
disease or injury that was incurred in or 
aggravated by service or was caused or 
aggravated by the service-connected 
lumbosacral strain.  A complete rationale 
for any opinion expressed must be 
provided.  The examination report should 
be associated with the claims folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake a de novo review of the 
claim of service connection for lumbar 
disc disease based on the evidentiary 
record in its entirety, including the 
issue of an increased rating for the 
service-connected lumbosacral strain.  The 
RO in this regard must ensure that all 
notification and development action 
required by the VCAA is completed.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for further appellate consideration.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



